Robinson, J.
(specially concurring). The relator sues for a mandamus to compel the defendants to admit him as a member of the Soldiers’ Home at Lisbon. He appeals from an order and judgment denying the suit. By answer, which is admitted, the defendants show that, according to the rules of the Home, no person can be admitted who has an income in excess of $-100 a year; that in his application for admission to the Home the relator swore that his income did not exceed $100 a year, and the same is false and untrue; that he owns 100 acres of land in Ransom county,- North Dakota, free of encumbrances and sixteen lots in Lisbon, on which he has a comfortable home, fitted with electric lights and modem conveniences, and in which he and his family reside; that the land is worth $50 an acre and the lots are worth $2,000. The rents of the land are at least $500 a year and the relator has a pension of $30 a month.
The Home is of limited capacity and the admission of the well to do would crowd out the needy veterans. However, it is the contention of counsel for relator that- all disabled persons who have served in the Army and have been honorably discharged are entitled to the benefits of the Home, regardless of their wealth or the capacity of the Home. The statute reads thus:—
*67Section 1776. “The object of the Soldiers’ Home shall be to provide a home and subsistence for all honorably discharged soldiers, sailors and marines who have served in the Army or Navy of the United States, and who are disabled by disease, wounds, old age or otherwise, and their wives and widows.”
The object of the statute was as far as practicable to provide a home for all of a certain class who need a home, but not for all such as may apply regardless of their needs and the capacity of the home. Regardless of the word “all” or any other word in the statute, it must be given a construction in accord with reason and common sense.
The board of trustees in charge of the Home must of necessity have a right to control it, and to exercise some judgment and discretion in regard to the admission and discharge of inmates. In such cases an appeal to the court for a mandamus does not lie except to compel the performance of an act which the law specifically enjoins as a duty resulting from an office, trust, or station. Comp. Laws, § 8457.
Manifestly the law does not specifically enjoin the trustees of the Soldiers’ Home to admit all applicants to the Home or to admit any person who is well able to help himself and who has no need of the Home.